EXHIBIT 10.1
 
AMENDMENT #2 TO AMENDED AND RESTATED AGREEMENT FOR WHOLESALE FINANCING


This Amendment is entered into by and between ePlus Technology, inc. ("Dealer")
and GE Commercial Distribution Finance Corporation ("CDF") and is to that
certain Amended and Restated Agreement for Wholesale Financing dated July 23,
2012, as amended ("Agreement"). All terms which are not defined herein shall
have the same meaning in this Amendment as in the Agreement.


WHEREAS, CDF and Dealer desire to amend the terms of the Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Section 2 of the Agreement is hereby deleted in its entirety and replaced with
the following:



"2. Credit Facility. Subject to the terms of this Agreement, CDF agrees to
provide to Dealer an inventory floorplan credit facility of Two Hundred Fifty
Million Dollars ($250,000,000.00); provided, however, that at no time will the
principal amount outstanding under Dealer's inventory floorplan credit facility
with CDF and Dealer's accounts receivable facility exceed, in the aggregate, Two
Hundred Fifty Million Dollars ($250,000,000.00). CDF's decision to advance funds
will not be binding until the funds are actually advanced.


In addition, subject to the terms of the Amended and Restated Business Financing
Agreement between CDF and Dealer dated July 23, 2012, as may be amended from
time to time, CDF agrees to provide to Dealer an accounts receivable facility of
Thirty Million Dollars ($30,000,000.00); provided, however, that at no time will
the principal amount outstanding under the accounts receivable facility and
Dealer's inventory floorplan credit facility with CDF exceed, in the aggregate,
Two Hundred Fifty Million Dollars ($250,000,000.00). CDF's decision to advance
funds will not be binding until the funds are actually advanced."


2.
The definition of "EBITDA" in the flush language of Section 5 of the Agreement
shall be deleted in its entirety and replaced with the following:



"(ii) "EBITDA" means, for any period of calculation, the net income of Dealer
before provision for income taxes, interest expense (including without
limitation, implicit interest expense on capitalized leases), depreciation and
amortization, excluding therefrom (to the extent included): (A) nonoperating
gains (including, without limitation, extraordinary or nonrecurring gains, gains
from discontinuance of operations and gains arising from the sale of assets
other than inventory) during the applicable period; (B) net earnings of any
business entity in which Dealer has an ownership interest (other than a wholly
owned subsidiary) unless such net earnings shall have actually been received by
Dealer in the form of cash distributions; (C) any portion of the net earnings of
any subsidiary which for any reason is unavailable for payment of dividends to
Dealer; (D) the earnings of any entity to which any assets of Dealer shall have
been sold, transferred or disposed of, or into which Dealer shall have merged,
or been a party to any consolidation or other form of reorganization, prior to
the date of such transaction; (E) any gain arising from the acquisition of any
securities of Dealer; and (F) non-operating losses arising from the sale of
capital assets during such period, and adding thereto (to the extent excluded)
any non-cash compensation paid by Dealer to Dealer's employees in the form of
shares or rights to purchase shares of Dealer's stock, to the extent such
non-cash compensation was expensed in the applicable period;"




Dealer waives notice of CDF's acceptance of this Amendment.


All other terms and provisions of the Agreement, to the extent not inconsistent
with the foregoing, are ratified and remain unchanged and in full force and
effect.


IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment on this 24th day
of July, 2015.






EPLUS TECHNOLOGY, INC.
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION
         
By:
/s/ Elaine D. Marion
 
By:
/s/ Fahad Haroon
Print Name:
Elaine D. Marion, CFO
 
Print Name:
Fahad Haroon, Vice President
Date:
July 24, 2015
 
Date:
July 24, 2015


